Exhibit2.3 Notice of Resignation To the Board of Directors Explortex Energy Inc.: Effective this 28th Day of February 2011 I, Steven Kurlander, Sole Director for the Company, hereby (i) resign as an officer and director of Explortex Energy, Inc., a Nevada Corporation, and from any and all other positions which I may hold at the Company, and (ii) I terminate any and all rights, powers and authority which I may hold as an agent of the Company, including, without limitation, as an authorized signatory with respect to the funds and/or accounts of the Company. Sincerely, /s/ Steven Kurlander Steven Kurlander
